Title: From Thomas Jefferson to Thomas Pinckney, 12 April 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Apr. 12. 1793.

I have duly received your private letter of Feb. 10. and am very sensible of the friendly sentiments you are so good as to express on the event of my retiring. I have, for particular reasons, deferred it for some time, but not for a long one. However I am sure you will be secure of a friendly correspondence with my successor, whoever he may be. I think it very certain that a decided majority of the next Congress will be actuated by a very different spirit from that which governed the two preceding Congresses. Public faith will be cherished equally, I would say more, because it will be on purer principles: and the tone and proceedings of the government will be brought back to the true spirit of the constitution, without disorganising the machine in it’s essential parts.—Continue if you please the general address I formerly recommended ‘to the Secretary of state &c.’ I shall thank you most sincerely for the model of the threshing machine, besides replacing the expence of it. The threshing out our wheat immediately after harvest being the only preservative against the weavil in Virginia, the service you will thereby render that state will make you to them a second  Triptolemus. Adieu my dear Sir, & be assured of every sentiment of friendship & respect from your’s affectionately

Th: Jefferson

